Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a supportive spinal brace having wherein the superior and inferior rotatable interlock portions each further define a laterally facing interlock (106) and wherein the brace further comprises a plurality of lateral interlock components (107) having a lateral plate, the lateral plate (108) having a pair of medially facing interlocks (109) which interlock between laterally facing interlocks of adjacent interlocking components; and each of the superior and inferior rotatable interlock portions comprises a convex cylindrical end profile (112) having a radius and an opposite concave cylindrical end profile (113) of the same radius for rotational articulation between corresponding convex and concave cylindrical end profiles of adjacent rotatably interlocking components, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Guenther (DE-102012017645) discloses the orthopedic brace for treatment of spinal disorder, has clamping screw, where arrangement is provided for clamping screw by set of hinge units, and sleeves and pin units are able to clamped by screw and nut or with mating thread; however, Guenther does not the subject matter of the independent 
Marinoni (EP-1854435) discloses a modular element system for the manufacturing of ortheses; however, Marinoni does not the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a supportive spinal brace having wherein the superior and inferior rotatable interlock portions each further define a laterally facing interlock and wherein the brace further comprises a plurality of lateral interlock components having a lateral plate, the lateral plate having a pair of medially facing interlocks which interlock between laterally facing interlocks of adjacent interlocking components; and each of the superior and inferior rotatable interlock portions comprises a convex cylindrical end profile having a radius and an opposite concave cylindrical end profile of the same radius for rotational articulation between corresponding convex and concave cylindrical end profiles of adjacent rotatably interlocking components, in 
Jensky (DE-10359105) discloses a spine supporting device, comprising shoulder straps and vertical part assembled of multitude of adjustable elements; however, Jensky does not the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a supportive spinal brace having wherein the superior and inferior rotatable interlock portions each further define a laterally facing interlock and wherein the brace further comprises a plurality of lateral interlock components having a lateral plate, the lateral plate having a pair of medially facing interlocks which interlock between laterally facing interlocks of adjacent interlocking components; and each of the superior and inferior rotatable interlock portions comprises a convex cylindrical end profile having a radius and an opposite concave cylindrical end profile of the same radius for rotational articulation between corresponding convex and concave cylindrical end profiles of adjacent rotatably interlocking components, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786